On Motion for Rehearing
In motion for rehearing appellant challenges our statement that the findings of fact by the trial court, quoted in our original opinion, were not excepted to by the appellant. We take notice of the motion of appellant as reflected in the transcript, labeled “Defendant’s Request for Additional Findings,” in which his so-called “exceptions” to the court’s findings are merely abstract questions of law; not a challenge to the statement of facts. The court merely recited the various orders, judgments and decrees, case history naming the parties involved, character of the instruments of record, dates of filing and entry, etc., none of which were excepted to as not being reflected by the case record.
Appellant’s “exceptions” in his request for additional findings are as follows:
'“(1) Because the facts show that there was no valid enforceable contract of sale between the receiver and prospective purchaser, for the reason that there is no contract in writing, and that any contract for the sale of real estate not in writing is void within the Statute of Frauds. (2) Because delivery of possession of the property is not necessary to consummate a sale of realty. (3) Because the pleadings of plaintiff did not support the judgment of March 26, 1946, directing the receiver to take possession of the real estate. (4) Because receivers appointed in statutory partition suits to sell realty for the purpose of -partition under the law;, do not have authority to. take, possession of property.
This power is derived from statutory or equity receiverships.”
It will be seen from the above motion that the movant does not challenge any of the findings of fact recited by the trial court; his “exceptions” are mere conclusions of law to which the judgment of the trial court, in effect, answered, holding against the contention of appellant. The trial court was not required to answer or file,-his conclusions on the specific abstract questions of law raised in appellant’s motion on facts not disclosed in the record. The record clearly sustains the findings ( and judgment of the trial court.
Appellant’s assignment of errors is overruled; motion for rehearing denied.